Citation Nr: 0705636	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-15 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic right 
wrist disorder to include arthritis.  

2.  Entitlement to service connection for a chronic left 
wrist disorder to include arthritis.  

3.  Entitlement to service connection for a chronic left 
shoulder disorder to include arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from May 1968 to February 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Detroit, Michigan, Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had 
not been received to reopen the veteran's claim of 
entitlement to service connection for a chronic left knee 
disorder and denied service connection for chronic hearing 
loss disability, tinnitus, a chronic right wrist disorder to 
include arthritis, a chronic left wrist disorder to include 
arthritis, and a chronic left shoulder disorder to include 
arthritis.  In April 2003, the RO granted service connection 
for chronic tinnitus; assigned a 10 percent evaluation for 
that disability; granted service connection for chronic 
hearing loss disability; and assigned a noncompensable 
evaluation for that disability.  In September 2004, the RO 
granted service connection for chronic left knee 
osteoarthritis and assigned a 10 percent evaluation for that 
disability.  

In an April 2006 written statement, the accredited 
representative advanced that the May 15, 1984, RO decision 
denying service connection for a chronic left knee disorder 
was clearly and unmistakable erroneous.  In July 2006, the 
veteran submitted a claim for reimbursement or payment of the 
cost of unauthorized private medical services provided in 
April 2006.  It appears that the Department of Veterans 
Affairs (VA) has not had an opportunity to act upon the 
claims.  Absent an adjudication, a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issues.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Veterans Law Judge 
cannot have jurisdiction of the issues.  38 C.F.R. § 19.13 
(2006).  The United States Court of Appeals for Veterans 
Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2006).  


FINDINGS OF FACT

1.  A chronic right wrist disorder was not manifested during 
wartime service or for many years thereafter.  The veteran's 
current chronic right wrist osteoarthritis has not been shown 
to have originated during wartime service.  

2.  A chronic left wrist disorder was not manifested during 
wartime service or for many years thereafter.  The veteran's 
current chronic left wrist osteoarthritis has not been shown 
to have originated during wartime service.  

3.  A chronic left shoulder disorder was not manifested 
during wartime service or for many years thereafter.  The 
veteran's current left shoulder disorder, if existent, has 
not been shown to have originated during active service.


CONCLUSIONS OF LAW

1.  A chronic right wrist disorder to include arthritis was 
not incurred in or aggravated by wartime service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.307, 
3.309, 3.326(a) (2006).  

2.  A chronic left wrist disorder to include arthritis was 
not incurred in or aggravated by wartime service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.307, 
3.309, 3.326(a) (2006).  

3.  A chronic left shoulder disorder to include arthritis was 
not incurred in or aggravated by wartime service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.307, 
3.309, 3.326(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to service connection, the 
Board observes that the RO issued VCAA notices to the veteran 
in January 2002, August 2003, February 2006, March 2006, and 
May 2006 which informed him of the evidence generally needed 
to support a claim of entitlement to service connection and 
the assignment of both an initial evaluation and an initial 
effective date of an award of service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claims.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  The January 2002 VCAA notice was issued 
prior to the September 2002 rating decision from which the 
instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and arthritis (degenerative joint disease) becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

A.  Wrists

The veteran's service medical records do not refer to either 
a right wrist or a left wrist injury or other wrist disorder.  
The veteran's service personnel records indicate that he 
served in the Republic of Vietnam; participated in combat 
wherein he was wounded; and was awarded both the Combat 
Infantryman Badge and the Purple Heart Medal.  

In his November 2002 notice of disagreement, the veteran 
advanced that he sustained wrist trauma when he fell 
approximately 14 feet from a helicopter while on a combat 
mission in the Republic of Vietnam to retrieve dead and 
injured American troops.  In an August 2003 written 
statement, the veteran clarified that he fell approximately 
15 feet from the helicopter while carrying a "radio/full 
pack, M-66, and 79 launcher" on his back in 1969.  He was on 
a mission to recover the bodies of two fellow soldiers.  The 
veteran believed that the trauma associated with his 
inservice fall precipitated his chronic right wrist and left 
wrist arthritic disorders. 

At an April 2004 VA examination for compensation purposes, 
the veteran complained of right wrist and left wrist pain.  
He reported that he had "dived approximately 15 feet off a 
helicopter."  The examiner noted that the veteran's claims 
file was not available for review.  The veteran was diagnosed 
with mild osteoarthritis of the radiocarpal joints of both 
wrists.  The VA examiner commented that "the veteran's 
complaints of left shoulder and bilateral wrists are not as 
likely as not related to his service-connected injury."  

An August 2004 addendum to the April 2004 VA examination 
report states that the veteran's claims file had been 
reviewed.  The VA physician noted that her review of the 
claims file did "not change the medical opinion that was 
given regarding the veteran's claim for service connection 
for a left knee condition, left shoulder condition, and a 
bilateral wrist condition."  

In an undated written statement received in December 2004, 
the veteran advanced that he "hit the ground with my knee 
and my hands/wrists and was carrying a radio my (sic) back" 
when he fell from the helicopter.  He believed that the 
impact from hitting the ground caused his arthritic 
disorders.  The veteran reported having experienced chronic 
pain in his wrists since being in the Republic of Vietnam.  

In his January 2007 Written Brief Presentation, the 
accredited representative stated that the veteran sustained 
chronic right wrist and left wrist arthritic disabilities as 
the result of the same inservice fall in which he incurred 
his service-connected left knee disabilities.  The accredited 
representative advanced that service connection for the 
claimed disabilities should be granted on the same basis as 
was employed to establish service connection for the 
veteran's left knee disabilities.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic right wrist and left wrist osteoarthritis was first 
clinically manifested in April 2004, some 34 years after 
service separation.  No competent medical professional has 
attributed the veteran's chronic right wrist and left wrist 
osteoarthritis to his period of wartime service.  The VA 
examiner at the April 2004 VA examination for compensation 
purposes expressly stated that the veteran's chronic right 
wrist and left wrist osteoarthritis was "not as likely as 
not related to" to his inservice experiences.  

The veteran asserts that he sustained chronic right wrist and 
left wrist injury residuals including osteoarthritis as the 
result of his fall from a helicopter during a combat mission 
in the Republic of Vietnam.  Given his combat-related 
commendations, the Board finds the veteran's statements as to 
his alleged inservice combat-related trauma to be consistent 
with the circumstances, conditions, and hardships of his 
service during the Vietnam War.  The provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are therefore for application.  
However, the statute does not eliminate the need for medical 
nexus evidence.  It merely reduces the evidentiary burden on 
combat veterans as to the submission of evidence of 
incurrence or aggravation of an injury or disease in service.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Libertine v. 
Brown, 9 Vet.App. 521, 523-24 (1996).  

The veteran's contentions as to the etiology of his chronic 
right wrist and left wrist osteoarthritis are supported 
solely by his own written statements.  The Court has held 
that a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the causation of 
a particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran's written statements are thus 
insufficient to establish an etiological relationship between 
the claimed disorders and the veteran's wartime service.  
Therefore, the Board concludes that a preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for both a chronic right wrist disorder to 
include arthritis and a chronic left wrist disorder to 
include arthritis.  


B.  Left Shoulder

The veteran's service medical records do not refer to either 
a left shoulder injury or other disorder.  In his November 
2002 notice of disagreement, the veteran advanced that he 
sustained shoulder trauma when he fell from the helicopter 
during a combat mission in the Republic of Vietnam to 
retrieve dead and injured American troops.  In his August 
2003 written statement, the veteran clarified that he 
believed that the trauma associated with his inservice fall 
precipitated his left shoulder arthritic disorder.  

At the April 2004 VA examination for compensation purposes, 
the veteran complained of shoulder pain.  The examiner noted 
that the veteran's claims file was not available for review.  
On examination of the left shoulder, the veteran exhibited 
limitation of motion of the joint.  Contemporaneous X-ray 
studies of the left shoulder were reported to be "within 
normal limits."  No left shoulder diagnosis was advanced.  
The VA examiner commented that "the veteran's complaints of 
left shoulder and bilateral wrists are not as likely as not 
related to his service-connected injury."  

An August 2004 addendum to the April 2004 VA examination 
report states that the veteran's claims file had been 
reviewed.  The VA physician noted that her review of the 
claims file did "not change the medical opinion that was 
given regarding the veteran's claim for service connection 
for a left knee condition, left shoulder condition, and a 
bilateral wrist condition."  

In his undated written statement received in December 2004, 
the veteran advanced that the impact from hitting the ground 
after falling from the helicopter caused his left shoulder 
disability.  In his January 2007 Written Brief Presentation, 
the accredited representative conveyed that the veteran 
sustained a chronic left shoulder arthritic disorder as the 
result of the same inservice fall in which he incurred his 
service-connected left knee disabilities.  The accredited 
representative asserted that service connection for the 
claimed disorder should be granted on the same basis as which 
was employed to establish service connection for the 
veteran's left knee disabilities.  

The clinical documentation of record does not reflect that 
the veteran has been diagnosed with a chronic left shoulder 
disorder.  In the absence of evidence of current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

If for sake of argument, the left shoulder limitation of 
motion identified at the April 2004 VA examination for 
compensation purposes is considered to represent the onset of 
a chronic left shoulder disability, the Board finds that no 
competent medical professional has attributed such a 
disability to his period of wartime service.  The VA examiner 
at the April 2004 VA examination for compensation purposes 
expressly stated that the veteran's left shoulder complaints 
were "not as likely as not related to" to his inservice 
experiences.  Given the veteran's combat-related 
commendations, the Board finds the veteran's statements as to 
his alleged combat-related trauma to be consistent with the 
circumstances, conditions, and hardships of his service 
during the Vietnam War.  The provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are therefore for application.  

The veteran's contentions as to the etiology of his claimed 
chronic left shoulder disorder are supported solely by his 
own written statements.  Such statements are insufficient to 
establish an etiological relationship between the claimed 
disorder and the veteran's wartime service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
chronic left shoulder disorder to include arthritis.  


ORDER

Service connection for a chronic right wrist disorder to 
include arthritis is denied.  

Service connection for a chronic left wrist disorder to 
include arthritis is denied.  

Service connection for a chronic left shoulder disorder to 
include arthritis is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


